Exhibit 10.1

LOGO [g1582215822.jpg]

 

CHANGE IN TERMS AGREEMENT

 

Borrower:

 

ALLIN CORPORATION; ALLIN INTERACTIVE;

 

Lender:

 

S&T Bank

   

CORPORATION; ALLIN CORPORATION OF

     

Main Office

   

CALIFORNIA D/B/A ALLIN CONSULTING; ALLIN

     

PO Box 190

   

NETWORK PRODUCTS, INC.; ALLIN HOLDINGS

     

800 Philadelphia St

   

CORPORATION; and ALLIN CONSULTING OF

     

Indiana, PA 15701

   

PENNSYLVANIA, INC.

     

(800) 325-2265

   

381 MANSFIELD AVE SUITE 400

           

PITTSBURGH, PA 15220-2751

       

 

Principal Amount: $5,000,000.00

 

Initial Rate: 5.000%

 

Date of Agreement: May 25, 2004

 

DESCRIPTION OF EXISTING INDEBTEDNESS. A revolving line of credit Promissory Note
dated October 1, 1998, as amended, in the original maximum available principal
amount of Five Million & 00/100 Dollars (5,000,000.00), together with a variable
interest rate of S&T Bank Prime plus 1.000% per annum and a current maturity
date of September 30, 2004.

 

DESCRIPTION OF COLLATERAL. Loan and Security Agreement, as amended, and UCC-1
Financing Statements filed on collateral, which is referenced hereby, and as is
more fully described in the Loan and Security Agreement dated October 1, 1998.

 

DESCRIPTION OF CHANGE IN TERMS. Extend the maturity date to September 30, 2005.

 

PROMISE TO PAY. ALLIN CORPORATION; ALLIN INTERACTIVE CORPORATION; ALLIN
CORPORATION OF CALIFORNIA D/B/A ALLIN CONSULTING; ALLIN NETWORK PRODUCTS, INC.;
ALLIN HOLDINGS CORPORATION; and ALLIN CONSULTING OF PENNSYLVANIA, INC.
(“Borrower”) jointly and severally promise to pay to S&T Bank (“Lender”), or
order, in lawful money of the United States of America, the principal amount of
Five Million & 00/100 Dollars ($5,000,000.00) or so much as may be outstanding,
together with interest on the unpaid outstanding principal balance of each
advance. Interest shall be calculated from the date of each advance until
repayment of each advance.

 

PAYMENT. Borrower will pay this loan on demand. Payment in full is due
immediately upon Lender’s demand. If no demand is made, Borrower will pay this
loan in one payment of all outstanding principal plus all accrued unpaid
interest on September 30, 2005. In addition, Borrower will pay regular monthly
payments of all accrued unpaid interest due as of each payment date, beginning
June 30, 2004, with all subsequent interest payments to be due on the same day
of each month after that. Unless otherwise agreed or required by applicable law,
payments will be applied first to any accrued unpaid interest; then to
principal; then to any unpaid collection costs; and then to any late charges.
Interest on this Agreement is computed on a 365/360 simple interest basis; that
is, by applying the ratio of the annual interest rate over a year of 360 days,
multiplied by the outstanding principal balance, multiplied by the actual number
of days the principal balance is outstanding. Borrower will pay Lender at
Lender’s address shown above or at such other place as Lender may designate in
writing.

 

VARIABLE INTEREST RATE. The interest rate on this Agreement is subject to change
from time to time based on changes in an index which is Lender’s Prime Rate (the
“Index”). This is the rate Lender charges, or would charge, on 90-day unsecured
loans to the most creditworthy corporate customers. This rate may or may not be
the lowest rate available from Lender at any given time. Lender will tell
Borrower the current Index rate upon Borrower’s request. The interest rate
change will not occur more often than each day. Borrower understands that Lender
may make loans based on other rates as well. The Index currently is 4.000% per
annum. The interest rate to be applied to the unpaid principal balance of the
Note will be at a rate of 1.000 percentage point over the Index, resulting in an
initial rate of 5.000% per annum. NOTICE: Under no circumstances will the
interest rate on the Note be more than the maximum rate allowed by applicable
law.

 

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
of accrued unpaid interest. Rather, early payments will reduce the principal
balance due. Borrower agrees not to send Lender payments marked “paid in full”,
“without recourse”, or similar language. If Borrower sends such a payment,
Lender may accept it without losing any of Lender’s rights under this Agreement,
and Borrower will remain obligated to pay any further amount owed to Lender. All
written communications concerning disputed amounts, including any check or other
payment instrument that indicates that the payment constitutes “payment in full”
of the amount owed or that is tendered with other conditions or limitations or
as full satisfaction of a disputed amount must be mailed or delivered to: S&T
Bank, Loan Servicing Center, PO Box 469 Indiana, PA 15701.

 

LATE CHARGE. If a payment is 16 days or more late, Borrower will be charged
5.000% of the regularly scheduled payment or $20.00, whichever is greater.

 

INTEREST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, Lender, at its option, may, if permitted under applicable law,
increase the variable interest rate on this Agreement to 4.000 percentage points
over the index. The interest rate will not exceed the maximum rate permitted by
applicable law. If judgment is entered in connection with this Agreement,
interest will continue to accrue on this Agreement after judgment at the
interest rate applicable to this Agreement at the time judgment is entered.

 

DEFAULT. Each of the following shall constitute an event of default under this
Agreement:

 

Payment Default. Borrower fails to make any payment when due under the
indebtedness.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Agreement or in any of the
Related Documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

Default in Favor of Third Parties. Borrower defaults under any loan, extension
of credit, security agreement, purchase or sales agreement, or any other
agreement, in favor of any other creditor or person that may materially affect
any of Borrower’s property or Borrower’s ability to perform Borrower’s
obligations under this Agreement or any of the Related Documents.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender or Borrower or on Borrower’s behalf under this Agreement or Related
Documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.



--------------------------------------------------------------------------------

CHANGE IN TERMS AGREEMENT

(Continued)

 

Page 2

 

Insolvency. The dissolution or termination of the Borrower’s existence as a
going business, the insolvency of Borrower, the appointment of a receiver for
any part of the Borrower’s property, any assignment for the benefit of
creditors, any type of creditor workout, or the commencement of any proceeding
under any bankruptcy or insolvency laws by or against Borrower.

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or other
method, by any creditor of Borrower or by any governmental agency against any
collateral securing the indebtedness. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
Indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any Guaranty of the indebtedness evidenced by this Note.

 

Change in Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

 

LENDER’S RIGHTS. Upon default, Lender may, after giving such notices as required
by applicable law, declare the entire unpaid principal balance on this Agreement
and all accrued unpaid interest immediately due, and then Borrower will pay that
amount.

 

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Agreement if Borrower does not pay. Borrower will pay Lender that amount.
This includes, subject to any limits under applicable law, Lender’s attorneys’
fees and Lender’s legal expenses, whether or not there is a lawsuit, including
attorneys’ fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. If not
prohibited by applicable law, Borrower will also pay any court costs, in
addition to all other sums provided by law.

 

JURY WAIVER. Lender and Borrower hereby waive the right to any jury trial In any
action, proceeding, or counterclaim brought by either Lender or Borrower against
the other.

 

GOVERNING LAW. This Agreement will be governed by, construed and enforced In
accordance with federal law and the laws of the Commonwealth of Pennsylvania.
This Agreement has been accepted by Lender In the Commonwealth of Pennsylvania.

 

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender’s request to
submit to the jurisdiction of the courts of Indiana County, Commonwealth of
Pennsylvania.

 

RIGHT OF SETOFF.. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings, or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keough accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorizes Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts.

 

LINE OF CREDIT. This Agreement evidences a revolving line of credit. Advances
under this Agreement may be requested orally by Borrower or by Borrower or as
provided in this paragraph. Lender may, but need not, require that all oral
requests shall be confirmed in writing. All communications, instructions, or
directions by telephone or otherwise to Lender are to be directed to Lender’s
office shown above. The following person is currently authorized to request
advances and authorize payments under the line of credit until Lender receives
from Borrower, at Lender’s address shown above, written revocation of his or her
authority: Dean C. Praskach. Borrower agrees to be liable for all sums either:
(A) advanced in accordance with the instructions of an authorized person or (B)
credited to any of Borrower’s accounts with Lender. The unpaid principal balance
owing on this Agreement at any time may be evidenced by endorsement on this
Agreement or by Lender’s internal records, including daily computer print-outs.
Lender will have no obligation to advance funds under this Agreement if: (A)
Borrower or any guarantor is in default under the terms of this Agreement or any
agreement that Borrower or any guarantor has with Lender, including any
agreement made in connection with the signing of this Agreement; (B) Borrower or
any guarantor ceases doing business or is insolvent; (C) any guarantor seeks,
claims or otherwise attempts to limit, modify or revoke such guarantor’s
guarantee of this Agreement or any other loan with Lender; (D) Borrower has
applied funds provided pursuant to this Agreement for purposes other than those
authorized by Lender; or (E) Lender in good faith believes itself insecure.

 

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligations) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non—signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extension, modification or release, but also to all such subsequent
actions.

 

LETTER OF CREDIT AVAILABILITY. In addition to the terms previously set forth,
availability under the Note shall be reduced by the amount of any outstanding
documentary or standby Letters of Credit issued by the Lender for he Borrower’s
account. Letters of Credit issued under this line of credit must be issued with
an expiration date prior to the maturity date of the Note. Letters of Credit
issued for the Borrower which are presented for payment prior to the maturity
date of the Note shall be funded by an advance from the line of credit as
evidenced by the Note. If not sooner paid, all Letters of Credit presented for
payment and funded by an advance from the line of credit shall be due and
payable upon the maturity date of the Note.

 

PRIOR NOTE. This Change in Terms is an amended and restated renewal of the
Revolving Credit Note in the original principal amount of $5,000,000.00 from
Allin Communications Corporation, a Delaware corporation, Allin Interactive
Corporation, a Delaware corporation, Allin Digital Imaging Corp., a Delaware
corporation, Kent Consulting Group, Inc., a California corporation, Netright,
Inc., a California corporation, Allin Holdings Corporation, a Delaware
corporation, and KCS Computer Services, Inc., a Pennsylvania corporation to S&T
Bank dated October 1, 1998. This Change in Terms is intended to amend and
restate, and is not intended to be in substitution for or a novation of the
Revolving Credit Note dated October t, 1998.

 

SUCCESSOR INTERESTS. The terms of this Agreement shall be binding on the
Borrower, and upon Borrower’s heirs, personal representatives, successors, and
assigns, and shall be enforceable by Lender and its successors and assigns.



--------------------------------------------------------------------------------

CHANGE IN TERMS AGREEMENT

(Continued)

 

Page 3

 

MISCELLANEOUS PROVISIONS. This Agreement is payable on demand. The inclusion of
specific default provisions or rights of Lender shall not preclude Lender’s
right to declare payment of this Agreement on its demand. Lender may delay or
forgo enforcing any of its rights or remedies under this Agreement without
losing them. Each Borrower understands and agrees that, with or without notice
to Borrower, Lender may with respect to any other Borrower (a) make one or more
additional secured or unsecured loans or otherwise extend additional credit; (b)
alter, compromise, renew, extend, accelerate, or otherwise change one or more
times the time for payment or other terms any indebtedness, including increases
and decreases of the rate of interest on the indebtedness; (c) exchange,
enforce, waive, subordinate, fail or decide not to perfect, and release any
security, with or without the substitution of new collateral; (d) apply such
security and direct the order or manner of sale thereof, including without
limitation, any non-judicial sale permitted by the terms of the controlling
security agreements, as Lender in its discretion may determine; (e) release,
substitute, agree not to sue, or deal with any one or more of Borrower’s
sureties, endorsers, or other guarantors on any terms or in any manner Lender
may choose; and (f) determine how, when and what application of payments and
credits shall be made on any other indebtedness owing by such other Borrower.
Borrower and any other person who signs, guarantees or endorses this Agreement,
to the extent allowed by law, waive presentment, demand far payment, protest and
notice of dishonor. Upon any change in the terms of this Agreement, and unless
otherwise expressly stated in writing, no party who signs this Agreement,
whether as maker, guarantor, accommodation maker or endorser, shall be released
from liability. All such parties agree that Lender may renew or extend
(repeatedly and for any length of time) this loan, or release any party or
guarantor or collateral; or impair, fail to realize upon or perfect Lender’s
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Agreement are joint and several. If any portion of this Agreement is
for any reason determined to be unenforceable, it will not affect the
enforceability of any other provisions of this Agreement.

 

CONFESSION OF JUDGMENT. BORROWER HEREBY IRREVOCABLY AUTHORIZES AND EMPOWERS ANY
ATTORNEY OR THE PROTHONOTARY OR CLERK OF ANY COURT IN THE COMMONWEALTH OF
PENNSYLVANIA, OR ELSEWHERE, TO APPEAR AT ANY TIME FOR BORROWER AFTER A DEFAULT
UNDER THIS AGREEMENT, AND WITH OR WITHOUT COMPLAINT FILED, CONFESS OR ENTER
JUDGMENT AGAINST BORROWER FOR THE ENTIRE PRINCIPAL BALANCE OF THIS AGREEMENT AND
ALL ACCRUED INTEREST, LATE CHARGES, AND ANY AND ALL AMOUNTS EXPENDED OR ADVANCED
BY LENDER RELATING TO ANY COLLATERAL SECURING THE INDEBTEDNESS, TOGETHER WITH
COST OF SUIT, AND AN ATTORNEY’S COMMISSION OF TEN PERCENT (10%) OF THE UNPAID
PRINCIPAL BALANCE AND ACCRUED INTEREST FOR COLLECTION, BUT IN ANY EVENT NOT LESS
THAN FIVE HUNDRED DOLLARS ($500) ON WHICH JUDGMENT OR JUDGMENTS ONE OR MORE
EXECUTIONS MAY ISSUE IMMEDIATELY; AND FOR SO DOING, THIS AGREEMENT OR A COPY OF
THIS AGREEMENT VERIFIED BY AFFIDAVIT SHALL BE SUFFICIENT WARRANT. THE AUTHORITY
GRANTED IN THIS AGREEMENT TO CONFESS JUDGMENT AGAINST BORROWER SHALL NOT BE
EXHAUSTED BY ANY EXERCISE OF THAT AUTHORITY, BUT SHALL CONTINUE FROM TIME TO
TIME AND AT ALL TIMES UNTIL PAYMENT IN FULL OF ALL AMOUNTS DUE UNDER THIS
AGREEMENT. BORROWER HEREBY WAIVES ANY RIGHT BORROWER MAY HAVE TO NOTICE OR TO A
HEARING IN CONNECTION WITH ANY SUCH CONFESSION OF JUDGMENT AND STATES THAT
EITHER A REPRESENTATIVE OF LENDER SPECIFICALLY CALLED THIS CONFESSION OF
JUDGMENT PROVISION TO BORROWER’S ATTENTION OR BORROWER HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL.

 

CONTINUED ON NEXT PAGE



--------------------------------------------------------------------------------

CHANGE IN TERMS AGREEMENT

(Continued)

 

Page 4

 

PRIOR TO SIGNING THIS AGREEMENT, EACH BORROWER READ AND UNDERSTOOD ALL THE
PROVISIONS OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS.
EACH BORROWER AGREES TO THE TERMS OF THE AGREEMENT.

 

THIS AGREEMENT IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS AGREEMENT IS AND
SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW.

 

BORROWER:

 

ALLIN CORPORATION By:   /s/ Dean C.
Praskach                                          (Seal)             Dean C.
Praskach, VP/Finance Sec/Treasurer of             ALLIN CORPORATION ALLIN
INTERACTIVE CORPORATION By:   /s/ Dean C.
Praskach                                          (Seal)             Dean C.
Praskach, VP/Finance Sec/Treasurer of             ALLIN INTERACTIVE CORPORATION
ALLIN CORPORATION OF CALIFORNIA D/B/A ALLIN CONSULTING By:   /s/ Dean C.
Praskach                                          (Seal)             Dean C.
Praskach, VP/Finance Sec/Treasurer of             ALLIN CORPORATION OF
CALIFORNIA D/B/A ALLIN CONSULTING ALLIN NETWORK PRODUCTS, INC. By:   /s/ Dean C.
Praskach                                          (Seal)             Dean C.
Praskach, VP/Finance Sec/Treasurer of             ALLIN NETWORK PRODUCTS, INC.
ALLIN HOLDINGS CORPORATION By:   /s/ Dean C.
Praskach                                          (Seal)             Dean C.
Praskach, VP/Finance Sec/Treasurer of             ALLIN HOLDINGS CORPORATION
ALLIN CONSULTING OF PENNSYLVANIA, INC. By:   /s/ Dean C.
Praskach                                          (Seal)             Dean C.
Praskach, VP/Finance Sec/Treasurer of             ALLIN CONSULTING OF
PENNSYLVANIA, INC.